DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 1/14/2022 has been entered.
It appears that the claims are contaminated with numerous 35 U.S.C. 112(b) and claims objections. It also appears the claims are presented via a machine translation of a foreign language. The followings are some samples of 35 U.S.C. 112(b) and claims objections. Applicant is advised to comb throughout the claims and amend the claims accordingly. In light of the above indefiniteness and in the spirit of compact prosecution the claims have been examined as could best be understood by the examiner. 
Claim Objections
The following claims are objected to because of the following informalities:  
A double inclusion limitation appears for the following terms that has been cited previously: In claim 1, line 6 for “a piston”, in line 7 for “a water divider and a diversion valve”; in line 8 for “a head cap”; in line 9 for “a spring”; in claim 2, line 2 for “a lever”; in claim 3, line 5 for “a valve needle”; and in claim 11, line 3 for “a piston”.
Claims 1 and 3 are constructed with many sentences. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations.
Claim 1 recites the limitation "the water inlet hole" in line 5; “the piston cavity” in line 5; :the head cap” in line 6; “the water outlet hole” in line 6; “the piston assembly” in line 7; “the elastic body cavity” in line 9; “the inner wall” in line 10; “the outer diameter of the pump nozzle underneath the L-Shaped water inlet hole”; “the hole” in line 13; “the through hole” in line 15.
Claim 12 recites “said cover” in line 2.
Claim 3 recites “the outer diameter sealing interface” in line 6.
Claim 6 recites “the pump nozzle cavity” in line 5.
Claim 7 recites “the suction cavity in the suction sleeve” in line 6.
Claim 8 recites “the tapered rivet head” in line 4.
Claim 12 recites “the slide rail” in line 4; and “the hasp” in line 5.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-4 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang, (CN 109835603) in view of Huang (CN 101417269).
Regarding claim 1, Wang discloses a pre-push miniaturized atomizing device (fig.1-5), comprising a suction pipe (6), a large ring (7), a blank cap (12), a body (1), a piston (41), a water divider (52), a head cap (5) and a spring (42), the water inlet hole of the body is provided with a large ring (inlet from area 6 into 7), the piston cavity (area 4) of the body is provided inwardly with a piston, the head cap at the water outlet hole of the body is provided inwardly with a water divider, the piston assembly drives the piston to reciprocally move in the piston cavity of the body by pressing a lever or a head cap, and is reset by a spring (see fig.2, interrelation of 3 with 42 and 44 and 41); wherein an elastic body in the elastic body cavity at one end of the blank cap (84 in the cavity containing 12 as shown in fig.5), the inner wall of the elastic body cavity of the blank cap is provided with fastening ribs, the fastening ribs of the blank cap are fixed to the outer diameter of the pump nozzle underneath the L-shaped water inlet hole of the body (see ribs at the edge of 84 in fig.5 and L shape connection shown in fig.2), the blank cap and the elastic body are fastened to the hole on the side of the large ring of the body (see fig.2 and 5), the elastic body water outlet hole of the elastic body is provided with a valve needle (83) that is fastened and fixed (via wall of 4), the thru-hole in the body at one side of the water outlet hole of the elastic body is connected with the piston cavity in the body (see connection of 45 to 4), the outer diameter of the elastic body water outlet hole at this side of the thru-hole is set against the inner wall underneath the piston cavity at the L-shaped water inlet hole of the body to form a spray hole clearance (see area 81), as the valve needle floats up and down in the water outlet hole of the elastic body, the clearance passage between the valve needle and the elastic body opens or closes, while the spray hole clearance between the elastic body and the piston cavity in the body will close or open as corresponding to the deformation of the elastic body (page 6, ll.1-11). Wang is silent in disclosing a diversion valve. However, Huang teaches the commonality of having a diversion valve (3) at the nozzle outlet (see fig.6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a valve as taught by Huang to the nozzle of Wang, in order to prevent any drips.
Regarding claim 3, Wang discloses one end of the blank cap (12) of the elastic body (84) is a large lid, and the other end of the symmetrical elastic body is a small lid (see shape of 84), an arc convex bowl-shaped cavity is disposed on the wall between the large lid and the small lid of the elastic body (see fig.5) a valve needle (83) is buckled and fixed to the water outlet in the small lid of the elastic body, the outer diameter sealing interface at the small lid of the elastic body is set against the inner wall of the lid cavity underneath the thro-hole of the body (see fig.5), the L- shaped water inlet side of the body of the cover cavity underneath the thru-hole is provided with an opening, a small lid of the elastic body is provide with a hole end, and the hole end of the elastic body is set against the top wall of the cover cavity (see fig.5).
Regarding claim 4, Wang discloses the outer diameter of the sealing interface of the said elastic body appears to be tapered horn-shaped bulges (see shape of 83).
Regarding claim 9, Wang discloses the small lid of the said elastic body (5) comprises a drain hole, an intermediate hole, a tapered hole, stepped hole (505) and water filling hole, the inner diameter of the small lid of the elastic body increments in the respective order of tapered hole, stepped hole, and water filling hole, the diameter of the intermediate hole is smaller than that of the tapered hole and the drain hole; the valve needle appears to be T-shaped, the tapered rivet head at one end of the valve needle is interference-fixed to the intermediate hole of the elastic body, the chamfered arc surface at the other end of the valve needle is set against and sealed to the inner diameter of the tapered hole of the elastic body, and the valve needle floats up and down in the intermediate hole of the elastic body through the intermediate end between the tapered rivet head and the chamfered arc surface (the claimed description of the needle and elastic body corresponds to the shape of needle 83 and elastic body 84 of Wang).
Regarding claim 10, Wang discloses both ends of the said piston connecting rod (44) are provided with ball heads respectively, and a ball head at one end of the piston connecting rod is connected to a piston (41) through the piston connecting seat (see fig.4).
Claims 2 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang, (CN 109835603) in view of Huang (CN 101417269) as applied to claim 1 above, and further in view of Wang, hereinafter Wang2 (CN 111822180).
Regarding claim 2, Wang discloses the said atomizing device further comprises a lever (3) and a cover (11), the said spring (42) is a plastic spring, the said cover is disposed outwardly of the body, the water inlet hole of the body is a L-shaped water inlet hole (see L shaped passage in fig.2), one end of the lever is fastened and hinged to the body (see 3 in fig.2), the lever connected with the piston assembly through a piston connecting rod (44), and the said plastic spring is fixed outwardly of the body at where the lever is fastened and hinged to the body. Wang and Huang in combination are silent in disclosing the spring is made of plastic material. However, Wang2 teaches the commonality of having a plastic spring (26, page 12, ll.11-15). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the spring of Wang and Huang in combination to a plastic one, in order to offer a cost effective device.
Regarding claim 11, the plastic spring is omitted between the main body and the lever, and a piston in the piston cavity of the body is set against a piston through a fixed metal spring, as cited in the above, Wang discloses all the features of the claimed invention except for the plastic material of the spring. As a result Huang provided a teaching for a plastic spring. Therefore, it is a common practice to interchange a metal spring with a plastic spring and vice versa since both materials are well practiced in the dispensing industries.
Allowable Subject Matter
Claims 5-8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Alluigi (US 2015/0151315)
Regarding claim 1, Alluigi discloses a trigger assembly dispenser having piston, piston bore, suction pipe, valve and elastic body. It appears that Alluigi does not disclose a diversion valve and an elastic body interacting with a needle valve in opening and closing the valve. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754